El Juez Asociado Señoe SnydeR
emitió la opinión del tribunal.
El 19 de abril de 1913 Jesús Laureano sufrió un accidente mientras trabajaba para un patrono asegurado. El Fondo del Seguro del Estado le proporcionó tratamiento médico-hasta el 28 de mayo de 1943, cuando el Administrador, de-bido a los informes de los médicos del Fondo, le dió de alta y le fijó una incapacidad permanente equivalente a la pér-dida de un diez por ciento de las “funciones fisiológicas dei brazo por el hombro izquierdo.”
Laureano apeló de esta decisión para ante la Comisión Industrial. Entonces fue examinado por un médico de la Comisión. Basándose en el informe de dicho médico, y sin. celebrar una vista del caso, la Comisión ordenó al Adminis-trador que proveyera a Laureano tratamiento médico adi-cional. El Administrador radicó una moción de reconside-ración, alegando que la Comisión había resuelto el caso to-mando como base un informe ex parte de su médico y sin proporcionar al Administrador una oportunidad de ser oído. La Comisión declaró sin lugar su moción. Expedimos el auto en la solicitud de revisión radicada por el Adminis-trador.
Alega la Comisión en su resolución que el artículo 5 dé-la Ley de Compensaciones por Accidentes del Trabajo es aplicable a los hechos aquí envueltos. Dicho artículo lee en parte como sigue:
“Durante el período de inhabilitación, el obrero o empleado le-sionado o enfermo, bajo las circunstancias que cubre esta Ley, se-dejará tratar y examinar a horas y en sitios oportunos por un mé-dico competente designado por el Administrador; Disponiéndose, que si el Administrador no proveyera asistencia adecuada al obrero o. *721empleado, éste podrá acudir ante la Comisión Industrial y ésta, pre-via investigación por un médico designado al efecto ordenara la asis-tencia que convenga al caso y el Administrador cumplirá con la orden de la Comisión; . . . ”.
Por otro lado, el Administrador alega que el artículo 3 es el pertinente. Dicho artículo lee en parte como sigue:
“Todo obrero o empleado que sufriere lesiones o enfermedades oeupaeionales dentro de las condiciones de esta Ley y tal como se establece en el artículo 2, tendrá derecho:
“Asistencia Médica. 1. A la asistencia médica y medicinas que le fueren prescritas, incluyendo servicios de hospital cuando fuere necesario, pero cuando a juicio del Administrador del Fondo del Estado tales servicios médicos o de hospital deban descontinuarse, el obrero o empleado podrá apelar ante la Comisión Industrial.”
Es correcta la contención del Administrador. El artículo 3 tiene por miras los hechos específicos de este caso. Dis-pone que, después que se le ha proporcionado tratamiento médico al obrero, dehe suspenderse el tratamiento cuando a juicio del Administrador el obrero no necesite más trata-miento. Eso es precisamente lo que ocurrió en el presente caso. De no estar conforme el obrero, puede apelar para ante la Comisión. Pero en dicho caso el Administrador tiene el derecho de ser oído. Resolver lo contrario equivaldría a imponerle al Pondo incalculables obligaciones sin darle su día en corte.
El artículo 5 regula los casos en que el obrero tiene to-davía que someterse a tratamiento. Bajo tales circunstan-cias, si el Administrador rehúsa proporcionarle tratamiento, el obrero puede acudir ante la Comisión, la que, sin necesi-dad de celebrar una vista, puede ordenarle al Administrador que provea el tratamiento. Aparentemente, la Asamblea Le-gislativa creyó que la urgencia de tal situación justificaba este procedimiento sumario. -Ésta es una de las raras oca-siones en que la Ley de Compensaciones por Accidentes del Trabajo contempla la celebración de procedimientos origi-nales por la Comisión en vez de procedimientos en apelación. *722(Véanse González v. Comisión Industrial, 60 D.P.R. 622, y Cordero, Admor. v. Comisión Industrial, 61 D.P.R. 466). Pero el artículo 3 contempla nna situación enteramente dife-rente para la cual la Asamblea Legislativa dispuso la sal-vaguardia del procedimiento apelativo.
En su resolución la Comisión expresó su opinión de que el resultado a que Remos llegado retardaría seriamente el tratamiento médico adicional en aquellos casos en que se ne-cesitara inmediatamente. La Comisión debe tomar los pasos necesarios para resolver esta dificultad, prestando a dichos casos atención preferente y rápida. ' .
' La resolución de la Comisión será revocada y devuelto el oaso para ulteriores procedimientos no inconsistentes con esta opinión.